Citation Nr: 9901697	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 
10 percent for the residuals of a shell fragment wound to the 
right arm.

2.  Entitlement to a disability evaluation in excess of 
10 percent for the residuals of a shell fragment wound to the 
right posterior chest.

3.  Entitlement to a disability evaluation in excess of 
10 percent for the residuals of a shell fragment wound to the 
left posterior chest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

In a March 1998 rating decision, the regional office (RO) 
denied the claim for service connection for degenerative 
joint disease, claimed secondary to shell fragment wounds.  
At the time that the claims file was transferred to the Board 
of Veterans Appeals (Board), a notice of disagreement had 
not been received.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that increased evaluations are warranted 
for the residuals of his shell fragment wounds of the right 
arm, right posterior chest, and left posterior chest.  He 
asserts that he sometimes loses feeling or use of the right 
arm or hand as a result of his in-service injury.  He states 
that he has experienced difficulties with his back and arm 
since service and is unable to work.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for an evaluation in excess of 
10 percent for the residuals of a shell fragment wound to the 
right arm, an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound to the right posterior 
chest, and an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound to the left posterior 
chest.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  Upon Department of Veterans Affairs (VA) examination in 
May 1997, the examiner observed no stiffness, swelling, pain, 
or elbow locking, and determined that there was no residual 
disability as a result of the veterans right arm wound.

3.  Following a May 1997 VA examination of the muscles, the 
examiner determined that the superficial shrapnel wounds to 
the posterior chest wall had not resulted in significant 
tissue loss or functional loss.

4.  Upon May 1997 VA examination of scars, the examiner 
observed no tenderness, adhesions, or ulcerations, and 
determined that the scars of the chest wall did not limit 
function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a shell fragment wound to the right arm 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 5206, 
5207, 5303, 5307 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a shell fragment wound to the right 
posterior chest are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 
5320, 7803, 7804, 7805 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a shell fragment wound to the left 
posterior chest are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 
5320, 7803, 7804, 7805  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claims are well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented claims that are 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).


I.  Factual Background

Service medical records indicate that the veteran sustained a 
moderately severe penetrating shell fragment wound to the 
right upper arm after stepping on a mine in November 1943.  
The wound was debrided and the foreign body was removed one 
day later.  There was no evidence of a nerve injury.  In 
December 1943, it was observed that the wound had entirely 
healed.  The veterans condition was good and there was no 
loss of power.  He was to be discharged to duty.  In June 
1944, the veteran sustained a moderately severe penetrating 
shell fragment wound to the back.  The wound was debrided and 
a foreign body was removed from the right side.  There was no 
spinous process involvement.  In July 1944, it was observed 
that the wound was well healed, except for purulence at one 
of the angles.  In August 1944, it was noted that the veteran 
was to return to duty.  Upon discharge examination in October 
1945, well-healed, nonsymptomatic scars were observed on the 
right arm and back.  There were no musculoskeletal defects.

Upon VA examination in September 1954, it was noted that the 
veteran was right-handed.  The examiner observed a slightly 
depressed scar on the flexor aspect of the right arm three 
inches above the elbow joint.  There was no loss of muscle 
tissue beneath it.  The motions of the arm were not limited 
in any fashion by the scar.  Two scars were observed on the 
back.  Extreme forward bending produced slight tension on the 
scars, but there was no limitation of motion.  The scars did 
not interfere with arm, shoulder, or back motion.  The 
examiner diagnosed a well-healed scar of the right arm due to 
a gunshot wound, a well-healed cicatrix of the right 
posterior chest due to a gunshot wound, and a healed scar of 
the posterior surface of the left lower chest due to a 
gunshot wound.

In an October 1954 rating decision, the RO granted service 
connection for a gunshot wound scar of the right arm, Muscle 
Group VII, evaluated as 10 percent disabling under Diagnostic 
Code 5307; a gunshot wound scar of the right back, Muscle 
Group XX, evaluated as 10 percent disabling under Diagnostic 
Code 5320; and a gunshot wound scar of the left back, 
evaluated as noncompensably disabling.

Upon VA examination in June 1983, healed, nontender scars 
were observed on the right arm, right side of the back, and 
left side of the back.  Upon VA examination in September 
1989, normal movement of the right elbow and forearm were 
observed.  The examiner diagnosed a history of a shrapnel 
injury of the right arm, anterolateral middle third, status 
post shrapnel excision, with possible degenerative arthritis 
of the right shoulder, and a history of a shrapnel injury of 
the left lower thoracolumbar column, through to the right 
inferior scapula, status post shrapnel excision, with 
possible thoracolumbar vertebral arthritis.  X-rays revealed 
a negative right shoulder and minimal degenerative joint 
disease of the thoracic spine.

Upon VA scars examination in January 1992, depressed scars, 
which were tender and painful on objective demonstration, 
were observed.  Disfigurement of the back was present.  It 
was noted that there was limitation of function to some 
extent because of scar tenderness.  Upon muscle examination, 
generalized pain and tenderness were observed along the scars 
on the back.  There was some weakness of the right arm.  The 
examiner found a loss of the spinal muscles of Muscle Group 
XX, with a limited range of motion.  In addition, the 
examiner observed muscle loss from the internal condyle, with 
depression.  It was noted that there were adhesions to deep 
tissue.  The examiner reported that the veteran experienced 
weakness in the muscles involved, with a limited range of 
motion.

Upon VA examination in July 1992, the veteran complained of 
muscle weakness in his right arm and tenderness of his left 
lower back secondary to nerve damage from a shrapnel wound.  
Examination revealed a scar on the right biceps area that 
appeared well healed.  There did not appear to be much tissue 
damage.  Normal functioning of the right arm was observed.  
There was tenderness below the scar on the left lower back.  
There was no evidence of tenderness with respect to the scar 
on the right lower back.  Some decrease in back functioning 
was observed.  The examiner diagnosed a shrapnel wound to the 
right arm, with no loss of function; a shrapnel wound to the 
left back, with no apparent loss of function, but some 
tenderness of the skin and muscle tissue below the scar; and 
a shrapnel wound to the right back with no major abnormality, 
tenderness, or evidence of infection.

At his November 1993 hearing at the RO, the veteran testified 
that his scars were tender.  He stated that he sometimes felt 
as though his muscles were cut in two.

In a January 1994 decision, a Hearing Officer determined that 
a 10 percent evaluation was warranted for the residuals of a 
gunshot wound of the lower left posterior chest, pursuant to 
Diagnostic Code 7805.

When the veteran was examined for VA compensation purposes in 
May 1995, the examiner observed that the musculature of the 
veterans back was basically normal.  There were some oblique 
scars of the back due to the war injury and shrapnel removal.  
It was noted that the veteran had a significant loss of 
motion of the lumbar spine.  Moderate-to-severe degenerative 
joint disease was diagnosed.  In a June 1995 report of VA 
examination, the examiner reported that the arthritis of the 
back was not thought to be related to the initial back muscle 
injury.  It was noted that the veteran had undergone limited 
hospitalization and had been returned to duty without 
significant impairment.  It was further noted that the 
veterans particular problem had not progressed since 1954, 
when minimal hypertrophic lipping of the vertebral bodies had 
been observed.

Upon VA examination of the joints in May 1997, the veteran 
reported that shrapnel had been removed from his right arm, 
mid and lateral area, during World War II.  He denied any 
difficulty with the arm.  It was noted that there was no 
stiffness, swelling, pain, or elbow locking.  It was further 
noted that the arm condition did not directly affect the 
activities of daily living.  Examination revealed a circular 
1.5 to 1.75-centimeter superficial scar on the right lateral 
arm proximal to the elbow, mid upper arm and laterally.  
There was no tenderness over the scar.  There were no 
adhesions.  There was no retraction.  Range of motion testing 
revealed that the right arm and elbow extended to 0 degrees 
and flexed to 145 degrees.  There was no difficulty with 
supination or pronation of the wrist and hand.  There was no 
crepitus or deformity of the elbow.  There was no tissue loss 
in either upper extremity.  The examiner diagnosed a shrapnel 
wound of the right arm without residual; a shrapnel wound of 
the left, right and posterior chest without residual; and a 
normal right elbow examination.

Upon VA examination of scars in May 1997, the examiner 
observed a 9 x 0.5-centimeter diagonal scar on the left lower 
chest wall and a 7 x 0.5-centimeter diagonal scar on the 
right posterior chest wall.  There was no tenderness.  There 
were no adhesions.  The texture was smooth and mobile.  There 
were no ulcerations or skin breakdowns.  There were no 
elevations or significant depressions of the scars.  There 
was no tissue loss.  There was no inflammation, edema, or 
keloid formation.  The scars were slightly whitened compared 
to the normal approximate areas of skin.  There was no 
disfigurement.  There were no burn scars.  The examiner 
observed that the scars did not limit function.

Upon VA examination of the muscles in May 1997, it was noted 
that there were no current symptoms of the shrapnel wounds to 
the back and right upper arm, other than low back pain.  
Examination revealed entrance wound scars.  There was no 
tissue loss or atrophy.  Thus, the examiner concluded that 
either no specific muscle groups had been penetrated or that 
any muscle penetration had been superficial, without causing 
atrophy, tissue loss, or adhesions.  There was no tendon, 
bone, joint, or nerve damage.  The veterans muscle strength 
was normal.  There was no muscle hernia.  There was no loss 
of muscle function.  The examiner observed that normal ranges 
of motion of the right elbow, arm, shoulder, and hand had 
been observed.  There was no joint effusion.  The examiner 
diagnosed superficial shrapnel wounds to the right arm and 
posterior chest wall without any significant tissue loss or 
functional loss.

The examiner reported that the superficial wounds that the 
veteran had suffered in World War II were not related to his 
chronic degenerative disc disease with osteoarthritis.  It 
was noted that the affected areas were not in an approximate 
area to the lumbar spine.  In addition, the examiner stated 
that there were no residuals from the scars.  It was noted 
that a muscular or structural deficit had not been created.  
The examiner opined that the degree of severity of muscular 
injury was minimal at most because the shrapnel wounds had 
penetrated only superficial tissues.  The examiner further 
opined that the residual shell fragment wounds of the right 
arm, right posterior chest, and left posterior chest wall had 
not caused or chronically worsened the veterans arthritis of 
the spine.  The examiner stated that superficial wounds 
without deep penetration into muscle tissue, without 
adhesions causing restriction in movement, and necessitating 
minimal treatment with return to duty in a short period 
reflected the minimal severity of the injuries sustained.  It 
was noted that there had been no deep penetration into muscle 
tissue.  It was further noted that the wounds had healed and 
that there had been no adhesions causing any restriction in 
movement, which indicated that the wounds were not related to 
osteoarthritis of the lumbosacral spine.


II.  Pertinent Law and Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The evaluation of the same disability under various 
diagnoses, or the use of manifestations not resulting from 
service-connected disease or injury in establishing 
evaluation, is to be avoided.  38 C.F.R. § 4.14 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206, 10 percent 
evaluation is warranted for limitation of flexion of the 
forearm to 100 degrees.  A 20 percent evaluation is warranted 
for limitation of flexion of the forearm to 90 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5207, a 10 percent 
evaluation is warranted for limitation of extension of the 
forearm to 60 degrees.  A 20 percent evaluation is warranted 
for limitation of extension of the forearm to 75 degrees.

A 10 percent disability evaluation will be assigned for a 
superficial scar that is tender and painful on objective 
demonstration or that is poorly nourished with repeated 
ulceration.  Scars are also rated on limitation of the 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).

The Board notes that the Rating Schedule has been revised 
with respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed.Reg. No. 106, 30235-30240 
(Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55 - 4.73; 
38 C.F.R. §§ 4.47-4.54 and 4.72 were removed and reserved).  
The defined purpose of these changes was to incorporate 
updates in medical terminology, advances in medical science, 
and to clarify ambiguous criteria.  The comments clarify that 
the changes were not intended to be substantive.  See 
62 Fed.Reg. No. 106, 30235-30237.

Injuries to Muscle Group IV, flexor muscles of the elbow, 
consisting of the biceps, brachialis, and brachioradialis, 
whose functions include elbow supination (long head of the 
biceps is the stabilizer of the shoulder joint) and flexion 
of the elbow, are evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5305.  Under this code, a 10 percent 
evaluation is warranted for moderate injury of the dominant 
arm.  A 30 percent evaluation is warranted for moderately 
severe injury of the dominant arm.

Injuries to Muscle Group VII, muscles arising from the 
internal condyle of the humerus, consisting of the flexors of 
the carpus and long flexors of the fingers and thumb and 
pronator, whose function is the flexion of the wrist and 
fingers, are evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5307.  Under this code, a 10 percent 
evaluation is warranted for moderate injury of the dominant 
arm.  A 30 percent evaluation is warranted for moderately 
severe injury of the dominant arm.

Injuries to Muscle Group XX, the spinal muscles, consisting 
of the sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions), whose functions include the 
postural support of the body and extension and lateral 
movements of the spine, are evaluated pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5320.  Under this code, a 10 percent 
evaluation is warranted for moderate injury of the cervical 
and thoracic region.  A 20 percent evaluation is warranted 
for moderately severe injury of the cervical and thoracic 
region.  A 30 percent evaluation is warranted for moderate 
injury of the lumbar region.

The U.S. Court of Appeals for Veterans Claims has held that 
when regulations concerning rating disabilities undergo a 
substantive change during the course of an appeal, the 
veteran is entitled to the resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  However, as stated, a review of 
the new regulations indicates that no substantive changes 
were made to the applicable rating criteria, to include 
Diagnostic Codes 5305, 5307, and 5320.  The Board notes that 
the RO considered the changes in the criteria.


III.  Analysis

Following a review of the record, the Board concludes that an 
evaluation in excess of 10 percent for the residuals of a 
shell fragment wound to the right arm is not warranted under 
Diagnostic Codes 5305 or 5307.  Notably, upon VA examination 
of the joints in May 1997, the examiner observed there was no 
tissue loss in either upper extremity.  The examiner 
diagnosed a shrapnel wound of the right arm without 
residuals.  It was noted that a normal right elbow 
examination had been observed.  The veteran denied any 
difficulty with the arm.

With respect to the consideration of an increased evaluation 
pursuant to Diagnostic Codes 5206 and 5207, the Board notes 
that range of motion testing in May 1997 revealed that the 
right arm and elbow extended to 0 degrees and flexed to 
145 degrees.  There was no stiffness, swelling, pain, or 
elbow locking.  It was further noted that the arm condition 
did not directly affect the activities of daily living.  
There was no difficulty with supination or pronation of the 
wrist and hand.  There was no crepitus or deformity of the 
elbow.  Thus, even with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the Board finds that an 
evaluation in excess of 10 percent is not for the residuals 
of a shell fragment wound to the right arm under Diagnostic 
Codes 5206 and 5207.

Likewise, evaluations in excess of 10 percent are not 
warranted for the residuals of a shell fragment wound to the 
right posterior chest or the residuals of a shell fragment 
wound to the left posterior chest under Diagnostic Code 5320.  
Upon VA examination of the muscles in May 1997, the examiner 
observed that there was no tissue loss or atrophy.  The 
examiner concluded that either no specific muscle groups had 
been penetrated or that any muscle penetration had been 
superficial, without causing atrophy, tissue loss, or 
adhesions.  There was no tendon, bone, joint, or nerve 
damage.  The veterans muscle strength was normal.  There was 
no muscle hernia.  There was no loss of muscle function.  
There was no joint effusion.  The examiner diagnosed 
superficial shrapnel wounds to the posterior chest wall 
without any significant tissue loss or functional loss.

Although the examiner noted that the veteran had complained 
of low back pain, the examiner opined that the superficial 
wounds that the veteran had suffered in World War II were not 
related to his chronic degenerative disc disease with 
osteoarthritis.  Specifically, the examiner opined that the 
residuals shell fragment wounds of the right posterior chest 
and left posterior chest wall had not caused or chronically 
worsened the veterans arthritis of the spine.  It was 
further noted that the wounds had healed and that there had 
been no adhesions causing any restriction in movement, which 
indicated that the wounds were not related to osteoarthritis 
of the lumbosacral spine.

Furthermore, increased evaluations are not warranted under 
Diagnostic Codes 7803, 7804 or 7805.  Upon VA examination of 
scars in May 1997, the examiner observed a 9 x 0.5-centimeter 
diagonal scar on the left lower chest wall and a 7 x 0.5-
centimeter diagonal scar on the right posterior chest wall.  
There was no tenderness.  There were no adhesions.  The 
texture was smooth and mobile.  There were no ulcerations or 
skin breakdowns.  There was no inflammation, edema, or keloid 
formation.  There was no disfigurement.  The examiner 
observed that the scars did not limit function.

Following the May 1997 examination of the muscles, the 
examiner determined that the superficial shrapnel wounds to 
the posterior chest wall had not resulted in functional loss.  
The examiner further determined that the wounds were not 
related to osteoarthritis of the lumbosacral spine.  It was 
noted that there had been no adhesions causing any 
restriction in movement.  Following the May 1997 examination 
of scars, the examiner observed that the scars on the chest 
wall did not limit function.  Thus, increased evaluations are 
not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).

A review of the record reveals that the RO considered the 
assignment of extraschedular evaluations, and provided the 
veteran notice of the consideration.  Thus, in reaching this 
decision, the Board has also considered higher ratings on an 
extraschedular basis, but finds that increases on such a 
basis are not warranted.  To accord justice to the 
exceptional case where the schedular evaluation is found to 
be inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
granted.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

Notably, although the veteran states that he is unable to 
work, he appears to attribute this, at least in part, to his 
nonservice-connected arthritis.  In the report of the 
veterans January 1996 VA hospitalization, it was noted that 
the major limitation to the veterans activities was severe 
generalized arthritis.  The veteran has not provided evidence 
that the residuals of his shell fragment wounds interfere 
with employment in any specific manner.  There is no evidence 
of hospitalization due to the residuals of shell fragment 
wounds.  Consequently, in the absence of an exceptional or 
unusual disability picture, the Board concludes that the 
assignment of extraschedular evaluations pursuant to 
38 C.F.R. § 3.321(b)(1) is not appropriate.


ORDER

An evaluation in excess of 10 percent for the residuals of a 
shell fragment wound to the right arm is denied.

An evaluation in excess of 10 percent for the residuals of a 
shell fragment wound to the right posterior chest is denied.

An evaluation in excess of 10 percent for the residuals of a 
shell fragment wound to the left posterior chest is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
